DISMISS; and Opinion Filed May 20, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00588-CR

                        NICHOLAS PHILIP YUKICH III, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-82747-2011

                              MEMORANDUM OPINION
                         Before Justices O’Neill, Francis, and Fillmore
                                  Opinion by Justice Fillmore
       Nicholas Philip Yukich III pleaded guilty to felony driving while intoxicated. Pursuant to

a plea agreement, the trial court assessed punishment at six years’ imprisonment, probated for

four years, and a $360 fine. Appellant waived his right to appeal in conjunction with the plea

agreement. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court

certified both that appellant waived his right to appeal and that the case involves a plea bargain

and appellant has no right to appeal. See TEX. R. APP. P. 25.2(d); Dears v. State, 154 S.W.3d
610 (Tex. Crim. App. 2005). We dismiss the appeal for want of jurisdiction.



                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
Do Not Publish                                     JUSTICE
Tex. R. App. P. 47
130588F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

NICHOLAS PHILIP YUKICH III,                          On Appeal from the 366th Judicial District
Appellant                                            Court, Collin County, Texas
                                                     Trial Court Cause No. 366-82747-2011.
No. 05-13-00588-CR        V.                         Opinion delivered by Justice Fillmore,
                                                     Justices O’Neill and Francis participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 20th day of May, 2013.




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE




                                               –2–